DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 05/10/2022.
The amendments filed on 05/10/2022 have been entered. Claims 2, 4-5, 7, and 20-22 are presently canceled. Accordingly claims 1, 3, 6, 8-19, and 23-26 remain pending. Claims 1, 3, 6, 19, 24, and 26 are presently amended.
The previous rejection of claim 26 under 35 U.S.C 112(a) has been withdrawn in light of applicant's amendments to claim 26.
The previous rejections of claims 24 and 26 under 35 U.S.C 112(b) have been withdrawn in light of applicant's amendments to claims 24 and 26.
The relative term "about" as recited within the claims has been interpreted as defined within the specification; as found in pre-grant publication in para [0060]. 

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that Gertner allegedly fails to disclose modulating the target tissue without damaging or ablating it. However, Gertner discloses in paragraph [0037]: “In some embodiments, the treatment energy is delivered to modulate the nerve without damaging the nerve.”. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/367,551 and Application No. 62/485,661, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 1, 3, 6, 8-19, and 23-26 of the instant application are not supported by the contents of the above cited provisional applications (62/367,551 and 62/485,661). Specifically, the provisional applications do not disclose to increase a temperature of the peripheral nerve as recited in independent claims 1 and 19.
The disclosure of the prior-filed applications, Application No. 15/661,909, Application No. 62/797,828, and Application No. 16/265,827, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claims 3, 6, 8, 11-18, and 26 of the instant application are not supported by the contents of the above cited parent and provisional applications (15/661,909, 62/797,828, and 16/265,827).
Regarding claim 3, the provisional and parent applications do not disclose wherein the pulse repetition frequency parameter is 40 Hz or less to excite the peripheral nerve.
Regarding claim 6, the provisional and parent applications do not disclose wherein the pulse repetition frequency parameter is 100 Hz or more to inhibit the peripheral nerve.
Regarding claim 8, the provisional and parent applications do not disclose wherein the modulating comprises one or more of exciting and inhibiting the peripheral nerve with the focused ultrasound, either separately or in combination.
Regarding claim 11, the provisional and parent applications do not disclose total sonication time.
Regarding claim 12, the provisional and parent applications do not disclose wherein the peak negative pressure is about 11.8 MPa.
Regarding claim 14, the provisional and parent applications do not disclose wherein the total sonication time is 2 s.
Regarding claim 15, the provisional and parent applications do not disclose wherein the peak negative pressure is 11.8 MPa and the total sonication time is 2 s.
Regarding claim 26, the provisional and parent applications do not disclose wherein the imaging system is configured to measure electromyography signals.

The effective filing date of claims 1, 9-10, 19, and 23-25 is 07/27/2017 because they are supported by the disclosure of the prior-filed application, Application No. 15/661,909.
The effective filing date of claims 3, 6, 11-18, and 26 is 12/19/2019 because they are supported by the disclosure of the prior-filed application, Application No. 62/950,795.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8-11, 13, 14, 16, 18, 19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner (US 2011/0092781, April 21, 2011) in view of Darlington et al. (US 2010/0036292, February 11, 2010, hereinafter “Darlington”) and Yoo et al. (US 2011/0092800, April 11, 2011, hereinafter “Yoo”).
Regarding claim 1, Gertner discloses a method for selective modulation of motor neuronal activity in a peripheral nervous system using a focused ultrasound assembly (“method of treatment includes placing an energy source outside a patient, operating the energy source so that an energy delivery path of the energy source is aimed towards a nerve inside the patient, wherein the nerve is a part of an autonomic nervous system, and using the energy source to deliver treatment energy from outside the patient to the nerve located inside the patient to treat the nerve” [0010]; also see title, Abstract, [0011], [0013], [0035], [0284]), comprising: 
adjusting a parameter (adjusting the focus/position of therapy: “The updated information can then be fed back to the ultrasound therapy device so as to readjust the position of the therapy” [0303]; also see [0270], [0284], [0302]) of a focused ultrasound (“the energy comprises focused ultrasound” [0100], [0116], [0237]) to selectively modulate (“the energy source is configured to deliver the treatment energy to modulate the nerve without damaging tissues that are within a path of the treatment energy to the nerve” [0077]; [0110]) a location on a peripheral nerve (“energy may be applied to peripheral nerves typically known as motor nerves but which contain autonomic fibers. Such nerves include the saphenous nerve, femoral nerves, lumbar nerves, median nerves, ulnar nerves, and radial nerves. In some embodiments, energy is applied to the nerves and specific autonomic fibers are affected rather than the other neural fibers (e.g. motor or somatic sensory fibers or efferent or afferent autonomic nerves).” [0284]), and the focused ultrasound with the parameter modulates the peripheral nervous system without damaging or ablating the peripheral nerve (“the treatment energy is delivered to modulate the nerve without damaging the nerve” [0037]; also see “the energy level is enough to damage or inhibit the nerves but the temperature is such that the nerves are not ablated but paralyzed or partially inhibited by the energy.” [0327]); and 
modulating (“the treatment energy is delivered to modulate the nerve without damaging the nerve” [0037]) the peripheral nerve (“peripheral nerves” [0284]) with the focused ultrasound (“focused ultrasound” [0100]) by applying the focused ultrasound with the parameter to increase a temperature of the peripheral nerve (“The region can be heated to a temperature of less than 60 degrees Celsius for non-ablative therapy or can be heated greater than 60 degrees Celsius for heat based destruction (ablation). To ablate the nerves, even temperatures in the 40 degree Celsius range can be used and if generated for a time period greater than several minutes, will result in ablation. For temperatures at about 50 degrees Celsius, the time might be under one minute.” [0237]), wherein the modulating comprises exciting or inhibiting the peripheral nerve, wherein the temperature of the peripheral nerve increases up to 11.5oC to excite the peripheral nerve (“To ablate the nerves, even temperatures in the 40 degree Celsius range can be used and if generated for a time period greater than several minutes, will result in ablation.” [0237], examiner notes that 40 degree Celsius corresponds to a 3 degree increase, i.e. 11.5 degree or less, from body temperature, i.e. 37 degrees Celsius), wherein the temperature of the peripheral nerve increases above 15.1oC to inhibit the peripheral nerve (“The region can be heated to a temperature of less than 60 degrees Celsius for non-ablative therapy or can be heated greater than 60 degrees Celsius for heat based destruction (ablation).” [0237]; examiner notes that 60 degree Celsius corresponds to a 23 degree increase, i.e. 15.1 degree or more, from body temperature, i.e. 37 degrees Celsius).
Although Gertner suggests adjusting a pulse repetition frequency parameter (“train of pulses also might be utilized to augment the effect on nervous tissue. For example, a train of 100 short pulses, each less than a second [...] The pulses can be as close as millisecond, as described, or as long as hours, days or years.” [0269]), Gertner fails to explicitly disclose adjusting a pulse repetition frequency parameter.
However, Darlington teaches, in the same field of endeavor, adjusting a pulse repetition frequency parameter (“adjusting or selecting one or more treatment parameters of a HIFU signal such as the energy of a HIFU signal and/or the location at which the energy is delivered. For the purposes of this application, the energy of a HIFU signal may be characterized by its power, pressure or other related characteristic. Other treatment parameters that can be controlled or selected include the treatment times of the HIFU signals, pulse repetition frequency, pulse duration of the HIFU signals or other parameters that effect the amount or rate at which energy is deposited at a tissue treatment site” [0049]; also see abstract, [0004]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with adjusting a pulse repetition frequency parameter as taught by Darlington in order to optimize the focused ultrasound so that a desired physical effect is obtained ([0003], [0010] of Darlington).
Although Gertner discloses a pulse repetition frequency parameter (“train of pulses also might be utilized to augment the effect on nervous tissue. For example, a train of 100 short pulses, each less than a second [...] The pulses can be as close as millisecond, as described, or as long as hours, days or years.” [0269]), Gertner fails to disclose wherein the pulse repetition frequency parameter ranges from about 0.25 Hz to about 100 Hz.
However, Yoo teaches, wherein the pulse repetition frequency parameter ranges from about 0.25 Hz to about 100 Hz (“By way of another example, excitation in the sensory-motor cortex is induced using FUS pulses having a TBD of 50-100 ms that are applied with a PRF of 10 Hz at different acoustic intensities in the range of 10-50 W/cm.sup.2.” [0053]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with wherein the pulse repetition frequency parameter ranges from about 0.25 Hz to about 100 Hz as taught by Yoo in order to provide increased nerve activation ([0051] of Yoo). Additionally, discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the ultrasound is of sufficient form to enact desired nerve modulation.
Regarding claim 3, Yoo further teaches wherein the pulse repetition frequency parameter is 40 Hz or less to excite the peripheral nerve (“By way of another example, excitation in the sensory-motor cortex is induced using FUS pulses having a TBD of 50-100 ms that are applied with a PRF of 10 Hz at different acoustic intensities in the range of 10-50 W/cm.sup.2.” [0053]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with wherein the pulse repetition frequency parameter is 40 Hz or less to excite the peripheral nerve as taught by Yoo in order to provide increased nerve activation ([0051] of Yoo). Additionally, discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the ultrasound is of sufficient form to enact desired nerve modulation.
Regarding claim 6, Yoo further teaches wherein the pulse repetition frequency parameter is 100 Hz or more to inhibit the peripheral nerve (“Exemplary setting of PRF include 100-1000 Hz to provide decreased neuronal activation” [0051]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with wherein the pulse repetition frequency parameter is 100 Hz or more to inhibit the peripheral nerve as taught by Yoo in order to provide decreased nerve activation ([0051] of Yoo). Additionally, discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the ultrasound is of sufficient form to enact desired nerve modulation.
Regarding claim 8, Gertner further discloses wherein the modulating comprises one or more of exciting and inhibiting the peripheral nerve with the focused ultrasound, either separately or in combination (“stimulate or inhibit the function of a nerve” [0152]).
Regarding claim 9, Gertner further discloses locating the peripheral nerve (“the method further includes determining a position of a renal vessel using an imaging device located outside the patient.” [0038]; also see [0284]) using an imaging probe (“the imaging device comprises an ultrasound device.” [0048]; also see “imaging probe” [0386]).
Regarding claim 10, Gertner further discloses wherein the peripheral nerve comprises a sciatic nerve, a median nerve, an ulnar nerve, a tibial nerve, or a sacral nerve (“Such nerves include the saphenous nerve, femoral nerves, lumbar nerves, median nerves, ulnar nerves, and radial nerves [...] nerves surrounding the superior mesenteric artery, the inferior mesenteric artery, the femoral artery, the pelvic arteries, etc.” [0284]).
Regarding claim 11, Gertner further discloses wherein the focused ultrasound has one or more ultrasound parameters comprising at least one of a peak negative pressure, a stimulation duration, and a total sonication time (“a pulse train of 100 or more pulses each lasting 1-2 seconds” [0349]).
Regarding claim 13, Yoo further teaches wherein the stimulation duration is 1 ms (“The duration of these pulses is defined by their tone-burst duration ("TBD"), a quantity which is set by the FUS control system 202. Exemplary settings for TBD include 2-100 ms to provide increased neuronal activation, and 0.1-2 ms to provide decreased neuronal activation.” [0048]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with wherein the stimulation duration is 1 ms as taught by Yoo in order to provide decreased nerve activation ([0051] of Yoo). Additionally, discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the ultrasound is of sufficient form to enact desired nerve modulation.
Regarding claim 14, Yoo further teaches wherein the total sonication time is 2 s (“Thus, the duration of each sonication, referred to as the total sonication duration ("TSD"), defines each time series and is thereby selected by the FUS control system 202. Exemplary settings of TSD include 0.1-2 s to induce an increase in neuronal activation, and greater than 2 s to induce a decrease in neuronal activation.” [0049]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with wherein the total sonication time is 2 s as taught by Yoo in order to provide increased or decreased nerve activation as required ([0051] of Yoo). Additionally, discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the ultrasound is of sufficient form to enact desired nerve modulation.
Regarding claim 16, Gertner further discloses monitoring a physiological response to the modulating (“The speed of ultrasonic waves is dependent on temperature and therefore the relative speed of the ultrasound transmission from a region being heated will depend on the temperature, therefore providing measureable variables to monitor. In some embodiments, microbubbles are utilized to determine the rise in temperature. Microbubbles expand and then degrade when exposed to increasing temperature so that they can then predict the temperature of the region being heated. A technique called ultrasound elastography can also be utilized. In this embodiment, the elastic properties of tissue are dependent on temperature and therefore the elastography may be utilized to track features of temperature change.” [0277]; also see “So as to test the region of interest and the potential physiologic effect of ablation in that region, the region can be partially heated or vibrated with the focused ultrasound to stun or partially ablate the nerves. Next, a physiologic test such as the testing of blood pressure or measuring norepinephrine levels in the blood, kidney, blood vessels leading to or from the kidney, can be performed to ensure that the correct region was indeed targeted for ablation.” [0311]).
Regarding claim 18, Gertner further discloses changing the one or more ultrasound parameters in response to the physiological response (“Depending on the parameter, additional treatments may be performed.” [0311], examiner notes that additional treatments would result in changing a total sonication time).
Regarding claim 19, Gertner discloses a system (“devices are provided” [0009]; “system for treatment” [0067]) for selective modulation of motor neuronal activity in a peripheral nervous system using a focused ultrasound assembly (treatment includes placing an energy source outside a patient, operating the energy source so that an energy delivery path of the energy source is aimed towards a nerve inside the patient, wherein the nerve is a part of an autonomic nervous system, and using the energy source to deliver treatment energy from outside the patient to the nerve located inside the patient to treat the nerve” [0010]; also see title, Abstract, [0011], [0013], [0035], [0284]), comprising: 
an ultrasound assembly, including a high intensity focused ultrasound transducer (“Energy transducers 510 [...] the energy is focused with high intensity focused ultrasound (HIFU)” [0236]), wherein the ultrasound assembly is adapted to provide a focused ultrasound (“the energy comprises focused ultrasound” [0100], [0116], [0237]) having one or more ultrasound parameters (“When low energy ultrasound is applied to the region, energy (power) densities in the range of 50 mW/cm.sup.2 to 500 mW/cm.sup.2 may be applied. Low energy ultrasound may be enough to stun or partially inhibit the renal nerves particularly when pulsed and depending on the desired clinical result. High intensity ultrasound applied to the region with only a few degrees of temperature rise may have the same effect and this energy range may be in the 0.1 kW/cm2 to the 500 kW/cm2 range. A train of pulses also might be utilized to augment the effect on nervous tissue. For example, a train of 100 short pulses, each less than a second and applying energy densities of 1 W/cm.sup.2 to 500 W/cm.sup.2.” [0269]; also see [0224]; also see “parameters for the energy transducers” [0307]) to a location on a peripheral nerve (“energy may be applied to peripheral nerves typically known as motor nerves but which contain autonomic fibers. Such nerves include the saphenous nerve, femoral nerves, lumbar nerves, median nerves, ulnar nerves, and radial nerves. In some embodiments, energy is applied to the nerves and specific autonomic fibers are affected rather than the other neural fibers (e.g. motor or somatic sensory fibers or efferent or afferent autonomic nerves).” [0284]), and the focused ultrasound with the parameter modulates the peripheral nervous system without damaging or ablating the peripheral nerve (“the treatment energy is delivered to modulate the nerve without damaging the nerve” [0037]; also see “the energy level is enough to damage or inhibit the nerves but the temperature is such that the nerves are not ablated but paralyzed or partially inhibited by the energy.” [0327]); and
 a processor, coupled to the ultrasound assembly, adapted to adjust the one or more ultrasound parameters such that the focused ultrasound can selectively modulate the location on the peripheral nerve (“ultrasound controller which then directs the ultrasound to target the region of interest with low intensity ultrasound (50-1000 mW/cm2), heat (>1000 mW/cm2), cavitation, or a combination of these modalities” [0295]; also see “processor” in [0078]); wherein the processor is configured to modulate the peripheral nerve with the focused ultrasound by applying the focused ultrasound with the parameter to increase a temperature of the peripheral nerve (“The region can be heated to a temperature of less than 60 degrees Celsius for non-ablative therapy or can be heated greater than 60 degrees Celsius for heat based destruction (ablation). To ablate the nerves, even temperatures in the 40 degree Celsius range can be used and if generated for a time period greater than several minutes, will result in ablation. For temperatures at about 50 degrees Celsius, the time might be under one minute.” [0237]), wherein the modulating comprises exciting or inhibiting the peripheral nerve, wherein the temperature of the peripheral nerve increases up to 11.5oC to excite the peripheral nerve (“To ablate the nerves, even temperatures in the 40 degree Celsius range can be used and if generated for a time period greater than several minutes, will result in ablation.” [0237], examiner notes that 40 degree Celsius corresponds to a 3 degree increase, i.e. 11.5 degree or less, from body temperature, i.e. 37 degrees Celsius), wherein the temperature of the peripheral nerve increases above 15.1oC to inhibit the peripheral nerve (“The region can be heated to a temperature of less than 60 degrees Celsius for non-ablative therapy or can be heated greater than 60 degrees Celsius for heat based destruction (ablation).” [0237]; examiner notes that 60 degree Celsius corresponds to a 23 degree increase, i.e. 15.1 degree or more, from body temperature, i.e. 37 degrees Celsius).
Gertner fails to explicitly disclose the ultrasound assembly including a function generator, and an amplifier.
However, Darlington teaches, in the same field of endeavor, a function generator (waveform generator [0084]), and an amplifier (pulser increases the voltage signals [0084]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with the ultrasound assembly including a function generator, and an amplifier as taught by Darlington in order to optimize the focused ultrasound so that a desired physical effect is obtained ([0003], [0010] of Darlington).
Although Gertner discloses a pulse repetition frequency parameter (“train of pulses also might be utilized to augment the effect on nervous tissue. For example, a train of 100 short pulses, each less than a second [...] The pulses can be as close as millisecond, as described, or as long as hours, days or years.” [0269]), Gertner fails to disclose wherein a pulse repetition frequency parameter ranges from about 0.25 Hz to about 100 Hz.
However, Yoo teaches, wherein the pulse repetition frequency parameter ranges from about 0.25 Hz to about 100 Hz (“By way of another example, excitation in the sensory-motor cortex is induced using FUS pulses having a TBD of 50-100 ms that are applied with a PRF of 10 Hz at different acoustic intensities in the range of 10-50 W/cm.sup.2.” [0053]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with wherein the pulse repetition frequency parameter ranges from about 0.25 Hz to about 100 Hz as taught by Yoo in order to provide increased nerve activation ([0051] of Yoo). Additionally, discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the ultrasound is of sufficient form to enact desired nerve modulation.
Regarding claim 23, Gertner further discloses an imaging probe (“the imaging device comprises an ultrasound device.” [0048]; also see “imaging probe” [0386]) adapted to locate a peripheral nerve (“the method further includes determining a position of a renal vessel using an imaging device located outside the patient.” [0038]; also see [0284]).
Regarding claim 24, Gertner further discloses a mechanical positioning system adapted to position the ultrasound assembly and the imaging probe relative to the peripheral nerve (“movement system” [0363]).
Regarding claim 25, Gertner further discloses an imaging system, operatively coupled to the processor, adapted to image the peripheral nerve and/or surrounding tissue during the modulation (“a controller to control an aiming of the transducer based at least in part on the signal from the processor, and an imaging system coupled to the processor or the therapeutic energy device” [0113]; also see [0105], [0359]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Darlington and Yoo as applied to claims 1 and 9 above and further in view of Matula et al. (US 2016/0184614, June 30, 2016, hereinafter “Matula”).
Regarding claim 12, Gertner modified by Darlington and Yoo discloses the limitations of claim 9 as stated above but fails to disclose wherein the peak negative pressure is about 11.8 MPa.
However, Matula teaches, in the same field of endeavor, wherein the peak negative pressure is about 11.8 MPa (“the amplifier 200 outputs an amplified acoustic energy waveform having a peak negative pressure sufficient to induce cavitation of the abscess [...] at least about -11 MPa” [0029]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with wherein the peak negative pressure is about 11.8 MPa as taught by Matula in order to provide focused ultrasound according to location, size, and/or characteristics of the treatment target ([0029] of Matula). Additionally, discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the ultrasound is of sufficient form to enact desired nerve modulation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Darlington and Yoo as applied to claims 1 and 11 above and further in view of Matula and Yoo.
Regarding claim 15, Gertner modified by Darlington and Yoo discloses the limitations of claim 11 as stated above but fails to disclose wherein the peak negative pressure is 11.8 MPa, the stimulation duration is 1 ms, the total sonication time is 2 s, and the pulse repetition frequency is between 1 Hz and 500 Hz.
However, Matula teaches, in the same field of endeavor, wherein the peak negative pressure is about 11.8 MPa (“the amplifier 200 outputs an amplified acoustic energy waveform having a peak negative pressure sufficient to induce cavitation of the abscess [...] at least about -11 MPa” [0029]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with wherein the peak negative pressure is about 11.8 MPa as taught by Matula in order to provide focused ultrasound according to location, size, and/or characteristics of the treatment target ([0029] of Matula). Additionally, discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the ultrasound is of sufficient form to enact desired nerve modulation.
Gertner modified by Matula fails to disclose the stimulation duration is 1 ms, the total sonication time is 2 s, and the pulse repetition frequency is between 1 Hz and 500 Hz.
However Yoo teaches, in the same field of endeavor, the stimulation duration is 1 ms (“The duration of these pulses is defined by their tone-burst duration ("TBD"), a quantity which is set by the FUS control system 202. Exemplary settings for TBD include 2-100 ms to provide increased neuronal activation, and 0.1-2 ms to provide decreased neuronal activation.” [0048])., the total sonication time is 2 s (“Thus, the duration of each sonication, referred to as the total sonication duration ("TSD"), defines each time series and is thereby selected by the FUS control system 202. Exemplary settings of TSD include 0.1-2 s to induce an increase in neuronal activation, and greater than 2 s to induce a decrease in neuronal activation.” [0049]), and the pulse repetition frequency is between 1 Hz and 500 Hz (“By way of another example, excitation in the sensory-motor cortex is induced using FUS pulses having a TBD of 50-100 ms that are applied with a PRF of 10 Hz at different acoustic intensities in the range of 10-50 W/cm.sup.2.” [0053]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with the stimulation duration is 1 ms, the total sonication time is 2 s, and the pulse repetition frequency is between 1 Hz and 500 Hz as taught by Yoo in order to provide increased or decreased nerve activation as required ([0051] of Yoo). Additionally, discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the ultrasound is of sufficient form to enact desired nerve modulation.

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Darlington and Yoo as applied to claims 1, 11, 16, and 25 above and further in view of Shoham et al. (US 2013/0079621, March 28, 2013, hereinafter “Shoham”).
Regarding claim 17, Gertner modified by Darlington and Yoo discloses the limitations of claim 16 as stated above. Although Gertner discloses microneurography (e.g. [0388]), Gertner fails to disclose wherein the monitoring comprises measuring electromyography signals from a muscle tissue.
However, Shoham teaches, in the same field of endeavor, wherein the monitoring comprises measuring electromyography signals from a muscle tissue (“the system includes or is connected to a measuring unit 104, which measures the reaction of the cellular tissue, optionally a neural tissue, in the ROIs to the focused acoustic energy transmission, for example the excitation level. This may be performed by direct measurement device, for example a functional magnetic resonance imaging (fMRI) module and/or an electroencephalogram (EEG) and/or indirect measurement device, such as electromyography (EMG) module that measures signals from excited muscles.” [0081]; also see [0065]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with wherein the monitoring comprises measuring electromyography signals from a muscle tissue as taught by Shoham in order to obtain feedback to optimize focused ultrasound transmission ([0081] of Shoham). 
Regarding claim 26, Gertner modified by Darlington discloses the limitations of claim 25 as stated above but fails to disclose wherein the imaging system comprises a needle electrode that is configured to measure electromyography signals. Although Gertner does disclose microneurography (e.g. [0388]).
However, Shoham teaches, in the same field of endeavor, measuring electromyography signals (“the system includes or is connected to a measuring unit 104, which measures the reaction of the cellular tissue, optionally a neural tissue, in the ROIs to the focused acoustic energy transmission, for example the excitation level. This may be performed by direct measurement device, for example a functional magnetic resonance imaging (fMRI) module and/or an electroencephalogram (EEG) and/or indirect measurement device, such as electromyography (EMG) module that measures signals from excited muscles.” [0081]; also see [0065]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with wherein the imaging system comprises a needle electrode that is configured to measure electromyography signals in order to obtain feedback to optimize focused ultrasound transmission ([0081] of Shoham). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793